         Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 1 of 11                     FILED
                                                                                   2019 Jan-04 PM 08:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ALABAMA



STATE OF ALABAMA, and
MORRIS J. BROOKS, JR.,
Representative for Alabama’s 5th
Congressional District,
              Plaintiffs,
       v.
UNITED STATES DEPARTMENT OF
COMMERCE; and WILBUR L. ROSS, in
his official capacity as Secretary of
Commerce
BUREAU OF THE CENSUS, an agency
within the United States Department of
Commerce; and RON S. JARMIN, in his
capacity as performing the non-exclusive
functions and duties of the Director of the
U.S. Census Bureau,
               Defendants,
and                                           Civil Action No. 2:18-cv-00772-RDP
DIANA MARTINEZ; RAISA SEQUEIRA;
SAULO CORONA; IRVING MEDINA;
JOEY CARDENAS; FLORINDA P.
CHAVEZ; and CHICANOS POR LA
CAUSA;
COUNTY OF SANTA CLARA,
CALIFORNIA; KING COUNTY,
WASHINGTON; and CITY OF SAN JOSÉ,
CALIFONRIA,
               Defendant-Intervenors.



   MARTINEZ DEFENDANT-INTERVENORS’ SUPPLEMENTAL MEMORANDUM
         Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 2 of 11



        Plaintiffs seek abandonment of the Residence Rule and an order requiring Defendants to

“use the best available methods to exclude” undocumented immigrants from the population

figures sent for apportionment. Complaint ¶ 158. However, the potential intervening actions of

unnamed and independent decision-makers – the Congress and/or the President – deprive

Plaintiffs of the redressability required to sustain this action under Fed. R. Civ. P. 12(b)(1) and

Article III of the Constitution. Two analytically critical characteristics distinguish this action

from others in which Commerce Department and Census Bureau can – and have been

historically held to – provide the requisite redressability for purposes of standing.

        First, Plaintiffs do not seek to change the actual conduct of the Census collection of

information, or the actual “count,” itself. Thus, this case is unlike challenges pending elsewhere

where the injury of a significantly undercounted population stems entirely from – and becomes

complete and irreparable once the count itself concludes – the conduct of the Census count itself,

including the content of the Census household questionnaire. Here, Plaintiffs’ injuries do not

stem from the Census collection of information itself; moreover, Plaintiffs seem to understand

that it is too late to alter the Census counting process itself to address their asserted injury – too

late to include never-tested language on the questionnaire that would seek to exclude

undocumented persons from a household report. Instead, this case relates to tabulation and

reporting of Census data, rather than the collection of the count itself. For cases that challenge

the counting process itself, the Bureau and Department are the only appropriate defendants to

redress any asserted injury – through ordered changes in the counting process. By contrast, cases

like this one that challenge tabulation and reporting implicate other independent decision-makers

– Congress and/or the President – who can frustrate any remedy put in place as to the Bureau and

Department alone.

                                                   1
         Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 3 of 11



        Second, unlike previous cases challenging Census tabulation and reporting, Plaintiffs

here seek to force the creation of an adjusted second data set – adjusted by “best available

methods” to exclude the undocumented rather than to prevent or bar the creation of an adjusted

second data set. If a plaintiff succeeds in preventing the creation of an adjusted Census data set

to which she objects, she has as a practical matter succeeded in impeding, and perhaps even

preventing, independent decision-makers – including Congress and the President – from deciding

to use the alternative data set that was not created. By contrast, here Plaintiffs seek the opposite

– to force the creation of a second adjusted Census data set, designed to exclude the

undocumented. The unadjusted data set will still exist – indeed, it is the necessary prerequisite to

creating the adjusted data set. Rather than impeding the selection of an alternative data set by

preventing its creation, successful Plaintiffs here would actually ensure that two data sets are

readily available – an unadjusted Census total population set and an adjusted Census population

set that attempts to exclude undocumented residents. In this unusual circumstance, Plaintiffs’

success will increase, not restrict the available choices for Congress and/or the President.

        In this peculiar situation in which a plaintiff challenging tabulation and reporting of

Census data seeks to create a second adjusted Census data set, Commerce Department and

Census Bureau alone cannot provide redress to any asserted injury because these defendants will

be ordered to create an adjusted data set that as a practical matter fails to impede Congress and/or

the President from choosing – or being ordered by a court to choose – the available original

unadjusted Census population data set. Thus, the specific relief sought here differentiates

previous cases and demonstrates why the Plaintiffs have named Defendants who cannot redress

their asserted injuries.



                                                  2
          Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 4 of 11



    I.      Plaintiffs’ Prayer for Relief Would Not Provide the Required Redressability
            From These Defendants.

         Redressability is one of the “irreducible constitutional minimum” requirements of Article

III standing. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (“it must be ‘likely,’ as

opposed to merely ‘speculative,’ that the injury will be ‘redressed by a favorable decision.’”)

(citation omitted). “Where, as here, a case is at the pleading stage, the plaintiff must ‘clearly . . .

allege facts demonstrating’ each element” of standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1547 (2016) (citation omitted). Unlike other requirements for standing, redressability focuses on

the named defendants, who would be subject to any remedial order, rather than on the plaintiffs.

Here, Plaintiffs have named only the Department of Commerce and its Secretary, as well as the

Census Bureau and its acting director, as defendants. While these Commerce and Census

defendants could relieve asserted injuries in other contexts, here they cannot provide redress for

the injuries alleged in the Complaint.

         A. Plaintiffs Do Not Seek to Alter the Information Collection Process in the 2020
            Census.

         The Census Bureau and the Department of Commerce are responsible for conducting the

decennial Census, including in 2020. They or their officers are therefore the appropriate

defendants to provide relief for an injury arising from the conduct of the Census collection of

data, or “count,” itself; a court order directing defendants to alter their plans with respect to the

counting of the population, whether in the questionnaire or in outreach or otherwise, would be

addressed to and followed by the actual agency conducting the count. Where an injury arises

from the actual count, such as in procedures that could trigger a significant undercount,

Commerce and Census are the appropriate defendants, able to provide relief through

implementation of any court-ordered changes in the data collection process. Here, however,

                                                   3
           Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 5 of 11



Plaintiffs do not seek a change in the counting process, but in what is done with the data

collected through the Census count.

          First, Plaintiffs’ asserted injuries do not arise from the conduct of the count itself. They

do not and could not allege that the count as currently constructed – including collecting

information on all household residents regardless of status – would somehow change people’s

behavior or participation in a way that would harm Plaintiffs. Instead, Plaintiffs’ asserted

injuries emanate from the tabulation and reporting of data, rather than the conduct of the count

itself.

          Second, Plaintiffs seem to understand that it is too late to alter the counting process in a

way that would prevent undocumented residents from being included in the data submitted by

households nationwide in response to the mandatory decennial Census. For example, it is too

late to introduce an untested question or direction in the Census questionnaire that could prevent

undocumented residents from being listed in a household’s Census response. Because Plaintiffs

seek to alter the tabulation and reporting of data, rather than the actual gathering of count data,

the Commerce and Census Defendants may not be the only appropriate defendants, as they

would be in a challenge to the actual Census 2020 counting process.

          B. Plaintiffs Do Not Seek to Prevent the Creation or Availability of Alternative
             Census Count Data.

          In previous cases, the United States Supreme Court has held that plaintiffs have standing

to sue Commerce and Census defendants to prevent the creation of alternative, adjusted Census

data sets where the adjustments would injure the plaintiffs’ interests. In Franklin v.

Massachusetts, for example, four justices concluded that the Secretary of Commerce could

redress the plaintiffs’ injury in a challenge to the Bureau’s decision to adjust the Census data by

allocating overseas federal employees to their home states. 505 U.S. 788, 803 (1992)
                                                    4
         Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 6 of 11



(O’Connor, J.). Relying on Franklin, the Court later upheld plaintiffs’ standing in a challenge to

the imputation of certain data to fill in gaps in collected Census population information. Utah v.

Evans, 536 U.S. 452, 459-64 (2002). Finally, in the Court decision rejecting the use of sampling

methods to adjust the actual information collected in the Census, the Court affirmed plaintiffs’

standing. Dep’t of Commerce v. U.S. House of Representatives, 525 U.S. 316, 328-34 (1999).

        In these cases, preventing the creation or use of an alternative data set using the

challenged adjustment methodology would have the practical effect of making it difficult or even

impossible for any other policymaker to use the challenged adjusted data set because the Bureau

would be barred by court order from creating or using it. While theoretically possible, it is

unlikely that any other agency or policymaker could or would take Census raw data and perform

the adjustment itself. Thus, a court order barring the Bureau from creating or using the adjusted

data set would impede or prevent even independent policymakers from using the data that the

plaintiffs allege to be injurious.

        Here, Plaintiffs seek to do the precise opposite. Plaintiffs seek to mandate the Bureau to

create an adjusted Census data set using “the best available methods to exclude” the

undocumented from the population data. Plaintiffs do not seek – and no court could order

defendants – to eliminate the unadjusted total Census population data set that includes

undocumented residents. Indeed, the existence of an unadjusted total population data set is a

prerequisite to application of the remedy that Plaintiffs seek. Unlike previous cases, then, the

remedy here would ensure the existence of two data sets – the raw, unadjusted total population

and the adjusted population excluding undocumented residents through some estimation

methodology.



                                                  5
         Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 7 of 11



       Because two data sets would be available, this case is in a decidedly different posture

than those that seek to prevent the creation of alternative data. Of necessity, independent

decision-makers, particularly constitutional officials, may choose to use the unadjusted total

population data, rather than the adjusted data preferred by plaintiffs. Because those independent

decision-makers are not defendants here, nothing ordered in this case could bar them from using

unadjusted data. Indeed, regardless of their own preferences, these independent decision-makers

could be compelled by court order in a later-filed case to use unadjusted data; because they are

not named defendants here, the independent officials could not defend such a future suit by

asserting issue preclusion or court compulsion.

       C. Congress and/or the President Are Unnamed Independent Decision-Makers
          Who Could Thwart Any Redress Ordered With Respect to Either
          Representational or Financial Injury.

       Congress and/or the President, neither of whose relevant agents are named as defendants

here, are independent, intervening decision-makers who could thwart any remedy ordered as to

the Commerce and Census defendants in this case.

       The current statutory procedure for completing the constitutionally-mandated

reapportionment of seats in the House of Representatives involves both the President and the

Clerk of the House. See 2 U.S.C. § 2a. The President takes the data provided by the Commerce

Department and transmits it to Congress. 2 U.S.C. § 2a(a). The Clerk of the House, in turn,

transmits a notice to each of the states regarding the reapportioned House seats. 2 U.S.C. §

2a(b). First, it is important to note that the Congress could legislatively change this statutory

process at any point between now and the end of 2020. Yet, even under the current statutory

scheme, the President or Congress could demand the use of unadjusted total population data – or

could be compelled in a future lawsuit to do the same. No relief in this case could prevent these

                                                  6
           Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 8 of 11



independent decision-makers from choosing or being compelled to thwart any redress ordered as

to defendants in this case.

          A similar conclusion applies to the distribution of federal funding according to Census

data. Unlike reapportionment, here the scheme is entirely legislated; nothing in the Constitution

requires the use of Census data in funding formulae. Thus, the Congress could choose – or be

compelled by future court action – to change the funding formulae to use unadjusted total

population data, rather than the adjusted data preferred by Plaintiffs. No remedial order in this

case against the Commerce and Census defendants could prevent Congress (with or without the

President’s acquiescence) from thwarting the remedy plaintiffs seek for their alleged financial

injury.

          Thus, in this specific circumstance, Plaintiffs cannot demonstrate redressability from the

named Defendants for their injuries. Because Plaintiffs challenge tabulation and reporting of

data and, in doing so, seek to create an additional data set while not preventing the existence of

the original data set, Congress and/or the President could bar or prevent any redress obtained in

this case. Accordingly, Plaintiffs lack standing with respect to the named Defendants.

    II.      Plaintiffs Lack Standing for Their Alleged Financial Injury.

          Beyond the redressability issue, Plaintiffs face additional barriers to standing to pursue

their asserted financial injury. First, at this pleading stage of litigation, Plaintiffs have failed to

include in their prayer for relief any remedy that would relieve the financial injury; all of the

pleaded requests relate solely to the injuries they assert with respect to reapportionment. See

Complaint ¶ 158. Failing to seek relief for their asserted injury strips the injury of any weight in

determining Article III jurisdiction.



                                                    7
         Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 9 of 11



       Second, in contrast to myriad allegations about the historical and projected effects of

including the undocumented population on apportionment, Plaintiffs fail to allege any historical

or projected effects of the Residence Rule on Alabama’s receipt of federal funding under any

federal funding program. Instead, Plaintiffs merely allege, with only three specific examples,

that numerous federal programs base funding in part on Census data, and that Alabama receives

funds under the three cited programs. See Complaint ¶¶ 75-80. This does not suffice, even at the

pleading stage, to meet the Plaintiffs’ burden to show standing. First, as even the Plaintiffs’ own

examples show, often the federal funding programs utilize a subset of the total population, based

on, for example: age, see 45 C.F.R. § 98.63(a)(children under 13) and Complaint ¶ 79; projected

growth, see 49 U.S.C. § 5340(c) (projected total population 15 years in future) and Complaint ¶

77; or income and age, see 20 U.S.C. § 6333(c)(2) (children below poverty level). With such

different subsets or projections of total population involved in different federal funding formulae,

Plaintiffs must allege the specific effects of exclusion or inclusion of undocumented residents on

each population subset, and how those effects would alter Alabama’s receipt of federal funding,

in order to properly allege an Article III injury.

       Absent more specific allegations of reduced funding, the Complaint fails to demonstrate

any concrete and particularized injury, as is required by Article III; the financial injury, as

pleaded in the Complaint, is conjectural and speculative. See Defenders of Wildlife, 504 U.S. at

560 (setting forth injury requirements for standing). “Allegations of possible future injury do not

satisfy the requirements of Art. III.” Whitmore v. Arkansas, 495 U.S. 149, 158 (1990). The

Plaintiffs fail to allege an adequate financial injury to the state of Alabama.

       Finally, to the extent the financial injury is presented as part of the state of Alabama’s

alleged parens patriae interests, see Complaint ¶ 9, it cannot be sustained. “A State does not

                                                     8
        Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 10 of 11



have standing as parens patriae to bring an action against the Federal Government.” Alfred L.

Snapp & Son, Inc. v. Puerto Rico ex rel. Barez, 458 U.S. 592, 610 n.16 (1982). Of course, there

are no allegations supporting parens patriae injury from the conjectured reduction in federal

funding, but even if included in the Complaint, such allegations could not support standing for

Alabama.

Dated: January 4, 2019                              Respectfully submitted,
                                                    /s/ Edward Still

                                                    Edward Still
                                                    Bar. No. ASB-4786- I47W
                                                    still@votelaw.com
                                                    429 Green Springs Hwy STE 161-304
                                                    Birmingham, AL 35209
                                                    Telephone: (205) 320-2882
                                                    Facsimile: (205) 320-2882

                                                    James U. Blacksher
                                                    Bar No. ASB-2381-S82J
                                                    jblacksher@ns.sympatico.ca
                                                    P.O. Box 636
                                                    Birmingham, AL 35201
                                                    Telephone: (205) 591-7238
                                                    Facsimile: (866) 845-4395

                                                    Thomas A. Saenz (CA Bar No. 159430)*
                                                    Nina Perales (TX Bar No. 24005046)*
                                                    Denise Hulett (CA Bar No. 121553)*
                                                    Andrea Senteno (NY Bar No. 5285341)*
                                                    Julia A. Gomez (CA Bar No. 316270)*
                                                    MEXICAN AMERICAN LEGAL
                                                    DEFENSE AND EDUCATIONAL FUND
                                                    634 S. Spring St., 11th Floor
                                                    Los Angeles, CA 90014
                                                    Telephone: (213) 629-2512
                                                    Facsimile: (213) 629-0266
                                                    tsaenz@maldef.org
                                                    nperales@maldef.org
                                                    dhulett@maldef.org
                                                    asenteno@maldef.org
                                                    jgomez@maldef.org

                                                9
Case 2:18-cv-00772-RDP Document 60 Filed 01/04/19 Page 11 of 11



                                   Counsel for Martinez Defendant-Intervenors
                                   * Admitted Pro Hac Vice




                              10
